Case 2:19-cv-08096-SB-KES Document 22 Filed 09/30/20 Page 1 of 1 Page ID #:2423



  1
  2
  3
  4                                                           JS-6
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    JESSIE ABBOTT DURAN,                      Case No. 2:19-cv-08096-SB-KES
 12                Petitioner,
                                                           JUDGMENT
 13          v.
 14    JIM ROBERTSON,
 15                Respondent.
 16
 17
 18         Pursuant to the Court’s Order Accepting Report and Recommendation of the
 19   U.S. Magistrate Judge,
 20         IT IS ADJUDGED that the Petition is denied with prejudice.
 21
 22   DATED: September 30, 2020.          ____________________________________
 23                                       STANLEY BLUMENFELD, JR.
                                          UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28
